                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES FOY BULLARD, JR.,                        :
              Plaintiff,                       :
                                               :
          v.                                   :      Civ. No. 18-1313
                                               :
COMMISSIONER OF SOCIAL                         :
SECURITY,                                      :
              Defendant.                       :

                                         ORDER

       AND NOW, this 9th day of October, 2018, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 9), Defendant’s Response (Doc.

No. 10), and Plaintiff’s Reply (Doc. No. 11), as well as the administrative record herein (Doc.

No. 8), and after careful review of the Report and Recommendation of United States Magistrate

Judge Timothy R. Rice (Doc. No. 14), to which no objections have been made, it is hereby

ORDERED that:

       1. The Report and Recommendation (Doc. No. 14) is APPROVED and ADOPTED;

       2. The relief sought in Plaintiff’s Brief and Statement of Issues in Support of Request

          for Review (Doc. No. 9) is GRANTED;

       3. The above-captioned action is REMANDED to the Commissioner for further

          administrative proceedings consistent with the Report and Recommendation (Doc.

          No. 14);

       4. The CLERK OF COURT shall CLOSE this case.

                                                          AND IT IS SO ORDERED.

                                                          /s/ Paul S. Diamond
                                                          _________________________
                                                          Paul S. Diamond, J.
